      Case 2:19-cv-00794-HB Document 33 Filed 07/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH DENHAM                        :             CIVIL ACTION
                                     :
          v.                         :
                                     :
CHILDREN’S HOSPITAL OF               :
PHILADELPHIA, et al.                 :             NO. 19-794

                                 ORDER

         AND NOW, this        8th        day of July, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

         (1)     The motion of defendants the Children’s Hospital

of Philadelphia, Children’s Anesthesiology Associates, and the

Trustees of the University of Pennsylvania for summary judgment

against plaintiff Joseph Denham (Doc. # 27) is GRANTED in part

and DENIED in part;

         (2)     Summary judgment is GRANTED in favor of defendant

the Trustees of the University of Pennsylvania and against

plaintiff Joseph Denham;

         (3)     Summary judgment is GRANTED in favor of

defendants Children’s Hospital of Philadelphia and Children’s

Anesthesiology Associates and against plaintiff Joseph Denham on

plaintiff’s claims for punitive damages; and

         (4)     The motion of defendants Children’s Hospital of

Philadelphia and Children’s Anesthesiology Associates for

summary judgment is otherwise DENIED.
Case 2:19-cv-00794-HB Document 33 Filed 07/08/20 Page 2 of 2



                                  BY THE COURT:


                                  /s/ Harvey Bartle III
                                  ______________________________
                                                              J.




                            -2-
